Case 6:18-cv-00299-JRG Document 111 Filed 03/29/19 Page 1 of 3 PageID #: 1857



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION



Intellectual Ventures II LLC,                    §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §    Case No. 6:18-CV-299-JRG
                                                 §
Great West Casualty Company,                     §
                                                 §
       Defendant.                                §




PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE BILL OF
                              COSTS



       COMES NOW Plaintiff Intellectual Ventures II LLC, and respectfully requests extension

of the deadline to file its request for bill of costs pursuant to 35 U.S.C. § 285 until 30 days after

appeal is final. The Court entered its Final Judgment in this matter on March 18, 2019. Dkt No.

102. The current deadline for Intellectual Ventures II LLC to file its request for bill of costs is

April 1, 2019. Intellectual Ventures II LLC respectfully requests extension of the deadline to file

its request for bill of costs pursuant to 35 U.S.C. § 285 until 30 days after appeal of the above-

captioned matter is final.

       Counsel for Intellectual Ventures II LLC has conferred with counsel for Defendant and

Defendant has indicated it does not oppose this motion.

Dated: March 29, 2019




Motion for Extension of Time to File Bill of Costs                                                 1
Case 6:18-cv-00299-JRG Document 111 Filed 03/29/19 Page 2 of 3 PageID #: 1858



                                            Respectfully submitted,

                                            _/s/Karl Rupp
                                            DEREK GILLILAND
                                            STATE BAR NO. 24007239
                                            WINN CUTLER
                                            STATE BAR NO. 24084364
                                            ROSS LEONOUDAKIS
                                            STATE BAR NO. 24087915
                                            KARL RUPP
                                            State Bar No. 24035243
                                            NIX PATTERSON L.L.P.
                                            1845 Woodall Rodgers Fwy., Suite 1050
                                            Dallas, Texas 75201
                                            972.831.1188 (telephone)
                                            972.444.0716 (facsimile)
                                            dgilliland@nixlawfirm.com
                                            winncutler@nixlawfirm.com
                                            rossl@nixlawfirm.com
                                            krupp@nixlaw.com

                                            TY WILSON
                                            STATE BAR NO. 24106583
                                            NIX PATTERSON L.L.P.
                                            205 Linda Drive
                                            Daingerfield, Texas 75638
                                            903.645.7333 (telephone)
                                            903.645.4415 (facsimile)
                                            benking@nixlawfirm.com
                                            twilson@nixlaw.com

                                            ATTORNEYS FOR PLAINTIFF
                                            INTELLECTUAL VENTURES II LLC

                            CERTIFICATE OF CONFERENCE

       The undersigned counsel for Plaintiff Intellectual Ventures II LLC, certifies that counsel
has complied with the meet and confer requirement in Local Rule CV-7(h).

                                                    /s/Karl Rupp
                                                    Nix Patterson, LLP




Motion for Extension of Time to File Bill of Costs                                             2
Case 6:18-cv-00299-JRG Document 111 Filed 03/29/19 Page 3 of 3 PageID #: 1859




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing document has been served on all
counsel of record via the Court’s CM/ECF filing system on this 29th day of March, 2019.

                                                  /s/Karl Rupp
                                                  Nix Patterson, LLP




Motion for Extension of Time to File Bill of Costs                                          3
